ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before KRAVITCH, HENDERSON and REAVLEY, Circuit Judges.
PER CURIAM:
The Supreme Court, -U.S. -, 102 S.Ct. 2228, 72 L.Ed.2d 841, has vacated our judgment (see 634 F.2d 774) and remanded for further consideration in light of Merrill Lynch, Pierce, Fenner & Smith v. Curran, 456 U.S. -, 102 S.Ct. 1825, 72 L.Ed.2d 182 (1982). The Court in that decision held that an implied private right of action does exist under the Commodity Exchange Act.
The district court’s order denying the defendant’s motion to dismiss is therefore affirmed with all costs awarded against Rosenthal & Company.
AFFIRMED.